internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b01-plr-139788-03 date date parent foreign subs plr-139788-03 plr-139788-03 plr-139788-03 date date company official dear this letter responds to a letter submitted on behalf of parent and a number of its foreign subsidiaries hereinafter foreign subs dated date requesting an extension of time under sec_301_9100-3 of procedure and administration regulations to file an election the extension is being requested in order to allow parent and foreign subs to file an election to restore value under sec_1_382-8 of the income_tax regulations hereinafter referred to as the election additional information was received in letters dated date date and date the material information submitted for consideration is summarized below parent is the common parent of a consolidated_group parent and foreign subs are component members of a controlled_group under sec_1_382-8 parent underwent an ownership_change on date as a result parent’s value was reduced under sec_1_382-8 by the value of the stock of foreign subs sec_382 provides that the amount of the taxable_income of any new_loss_corporation for any post-change_year which may be offset by pre-change losses shall not exceed the sec_382 limitation for such year under sec_382 the sec_382 limitation is determined by multiplying the value of the old_loss_corporation by the plr-139788-03 applicable long term tax-exempt rate a special rule designed to prevent double counting by controlled groups is set forth in sec_1_382-8 sec_1_382-8 requires the value of the stock of each component_member of the controlled_group be reduced by the value of the stock owned by that component_member in any other component_member component members of a controlled_group can elect under sec_1_382-8 to restore some or all of the value to the member whose value is reduced under sec_1_382-8 the election to restore value is made following the procedures set forth in sec_1_382-8 the election was required to be filed with parent’s income_tax return for its tax_year ending date however for various reasons parent and foreign subs failed to make the election in a timely manner under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1_382-8 therefore the commissioner has discretionary authority under sec_301_9100-3 to grant an extension of time for parent and foreign subs to file the election provided parent and foreign subs show they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the government information affidavits and representations submitted by parent foreign subs and company official explain the circumstances that resulted in the failure to timely file the election the information establishes that parent and foreign subs reasonably relied on a qualified_tax professional who failed to make or advise parent and foreign subs to make the election and that the interests of the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations made we conclude that parent and foreign subs have shown they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-3 until days from the date on this letter for parent and foreign subs to file the election the election is to be filed with the director who has jurisdiction over parent’s returns a copy of this letter should be attached to the election plr-139788-03 the above extension of time is conditioned on the taxpayers' parent's and the members of its controlled_group tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the director's office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' liability is lower sec_301_9100-3 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular we express no opinion with respect to whether an ownership_change occurred whether parent and foreign subs are component members of a controlled_group the amount of value if any that may be restored or as to values or amounts of nols in addition we express no opinion as to the tax effects or consequences of filing the return or the election late under the provisions of any other section of the code or regulations or as to the tax treatment of any conditions existing at the time of or effects resulting from filing the return or the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-3 we relied on certain statements and representations made by parent foreign subs and company official under penalties of perjury however the director should verify all essential facts moreover notwithstanding that the extension is granted under sec_301_9100-3 to file the election any penalties and interest that would otherwise be applicable still apply this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely ___________________ ken cohen senior technician reviewer branch office of associate chief_counsel corporate
